491 F.2d 728
UNITED STATES of America, Plaintiff-Appellee,v.Arthur J. BARTHOLOMEW, d/b/a Ecologistics Institute,Defendant-Appellant.No. 73-3140 Summary Calendar.**Rule 18, 5 Cir.; Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
March 22, 1974.

Appeal from the United States District Court for the Middle District of Florida; Wm. Terrell Hodges, Judge.
John M. Edman, St. Petersburg, Fla.  (Court-appointed), for defendant-appellant.
John L. Briggs, U.S. Atty., Jacksonville, Fla., Claude H. Tison, Jr., Ronald H. Watson, Asst. U.S. Attys., Tampa, Fla., for plaintiff-appellee.
Before BELL, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
Appellant Bartholomew was convicted on eighteen counts of a 25-count indictment charging violation of the mail fraud statute, Title 18, United States Code, Section 1341.  On appeal Bartholomew alleges error by the district court in that he was (1) denied speedy trial; (2) admitted introduction of statements by appellant in violation of his Miranda rights; (3) improperly admitted records under the Federal Business Records Act, 28 U.S.C. 1732.


2
After careful review of the record, we conclude that the appellant was given a fair trial and his assertions of error on appeal are without merit.  The judgment of the district court is


3
Affirmed.